                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                             EASTERN DIVISION

 UNITED STATES OF AMERICA,

               Plaintiff,                           No. 11-CR-2043 CJW-MAR

 vs.                                               MEMORANDUM OPINION
                                                       AND ORDER
 MARK WILSON-BEY,

               Defendant.

                            ___________________________

        This matter is before the Court on defendant Mark Wilson-Bey’s amended motion
for compassionate release based on the ongoing COVID-19 pandemic. (Doc. 191). On
September 1, 2020, the government timely filed a resistance to defendant’s motion.
(Doc. 193). On September 8, 2020, defendant timely filed a reply. (Doc. 194). For the
following reasons, defendant’s motion is denied.
                                I.     BACKGROUND
        On October 9, 2012, the Court sentenced defendant to 135 months’ imprisonment
with eight years of supervised release to follow on one count of conspiracy to distribute
100 grams or more of heroin after having been previously convicted of a felony drug
offense, to be served consecutively to the undischarged term imposed in a prior drug
case. (Doc. 104, at 1–3). On February 27, 2015, the Court reduced defendant’s term
of imprisonment to 120 months. (Doc. 153). On July 22, 2020, defendant filed a pro se
motion for compassionate release. (Doc. 189). On August 6, 2020, the Court appointed
counsel for defendant. (Doc. 190). On August 20, 2020, defendant filed the instant
motion. (Doc. 191). Defendant is currently incarcerated at Federal Correctional Institute
(“FCI”) Elkton, in Lisbon, Ohio, with a projected release date of December 5, 2023.




       Case 6:11-cr-02043-CJW-MAR Document 196 Filed 10/05/20 Page 1 of 12
BOP, Find an Inmate, https://www.bop.gov/inmateloc/. In his motion, defendant asks
that the Court grant him compassionate release based on health concerns related to the
ongoing COVID-19 pandemic. (Doc. 192, at 2).
                         II.    COMPASSIONATE RELEASE
       A court’s ability to modify a sentence after it has been imposed is limited. Title
18, United States Code, Section 3582(c)(1)(A) allows a court to modify a sentence
through “compassionate release.”       A defendant may directly petition the court for
compassionate release “after the defendant has fully exhausted all administrative rights
to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
or the lapse of 30 days from the receipt of such a request by the warden of the defendant’s
facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). The court may only reduce
the defendant’s sentence, however, after considering the factors set forth in Title 18,
United States Code, Section 3553(a) to the extent they are applicable, and finding that:
       (i)    extraordinary and compelling reasons warrant such a reduction; or

       (ii)   the defendant is at least 70 years of age, has served at least 30 years
              in prison, pursuant to a sentence imposed under section 3559(c), for
              the offense or offenses for which the defendant is currently
              imprisoned, and a determination has been made by the Director of
              the Bureau of Prisons that the defendant is not a danger to the safety
              of any other person or the community, as provided under section
              3142(g);

              and that such a reduction is consistent with applicable policy
              statements issued by the Sentencing Commission[.]

18 U.S.C. § 3582(c)(1)(A). Defendants bear the burden of establishing eligibility for a
sentence reduction. United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016).
       The starting point in determining what constitutes “extraordinary and compelling
reasons” under Section 3582(c)(1)(A)(i) is the United States Sentencing Guidelines



                                             2


    Case 6:11-cr-02043-CJW-MAR Document 196 Filed 10/05/20 Page 2 of 12
(“USSG”) section on compassionate release. See USSG §1B1.13; see also United States
v. Rivernider, No. 3:10-cr-222(RNC), 2019 WL 3816671, at *1–2 (D. Conn. Aug. 14,
2019). The policy statement contained in USSG Section 1B1.13 states that extraordinary
and compelling reasons exist under several circumstances, including when the defendant
is: (1) suffering from a terminal illness; (2) suffering from a serious physical or medical
condition, a functional or cognitive impairment, or physical or mental deterioration due
to aging which substantially diminishes the defendant’s ability to care for themselves
within the facility and from which the defendant is not expected to recover; (3) at least
65 years old, is experiencing serious deterioration because of age, and has served at least
10 years or 75 percent of their sentence; (4) experiencing a change in family
circumstances, namely the death or incapacitation of the caregiver of the defendant’s
minor child or the incapacitation of the defendant’s spouse who now requires the
defendant’s care; or (5) some other extraordinary and compelling reason as determined
by the Director of the Bureau of Prisons (“BOP”).
       Courts are split on whether the policy statement is binding because it predates the
First Step Act of 2018’s changes to Section 3582(c)(1)(A). Compare United States v.
Lynn, No. 89-0072-WS, 2019 WL 3805349, at *4 (S.D. Ala. Aug. 13, 2019), with
United States v. Urkevich, 8:03CR37, 2019 WL 6037391, at *3 (D. Neb. Nov. 14, 2019).
This Court has found that USSG Section 1B1.13, although a helpful guidepost, does not
restrain a court’s assessment of whether extraordinary and compelling reasons exist to
release a defendant. See United States v. Burnside, No. 6:18-CR-2068-CJW-MAR, 2020
WL 3443944, at *3–4 (N.D. Iowa June 18, 2020) (compiling cases).
       Thus, to qualify for compassionate release a defendant must (1) fully exhaust his
administrative remedies, (2) demonstrate to the court that “extraordinary and compelling
reasons warrant such a reduction”, and (3) show that the Section 3553(a) factors
otherwise warrant a reduction in sentence to the extent they are applicable.



                                            3


    Case 6:11-cr-02043-CJW-MAR Document 196 Filed 10/05/20 Page 3 of 12
      A.     Exhaustion of Administrative Remedies
      Title 18,United States Code, Section 3582(c)(1)(A) states that a court may consider
reducing a term of imprisonment after the defendant exhausts all administrative remedies
within the BOP or after “the lapse of 30 days from the receipt of such a request by the
warden of the defendant’s facility, whichever is earlier[.]” This Court has found that
defendants are not required to administratively appeal a warden’s denial and may instead
fulfill Section 3582(c)(1)(A)’s exhaustion requirement by waiting 30 days from the date
the warden receives their request before filing a motion in the courts. See Burnside, 2020
WL 3443944, at *4–7.
      On June 4, 2020, defendant formally petitioned the warden of FCI Elkton for
compassionate release. (Doc. 189, at 21). That same day, the warden responded and
informed defendant that his petition had been “forwarded for processing.” (Id.). The
record reflects no further action taken by prison officials. As it has been more than 30
days since defendant made his request, the Court finds that defendant has fulfilled the
exhaustion requirement of Section 3582(c)(1)(A).
      B.     Extraordinary and Compelling Reason
      Defendant argues that he has an extraordinary and compelling reason for release
because his medical conditions put him at a high risk of severe complications and death
if exposed to COVID-19. (Doc. 192, at 6–15). In support of his argument, defendant
cites his medical history of heart problems, obesity, hypertension, and chronic kidney
disease (“CKD”). (Id., at 15). Defendant also asserts that his age places him at greater
risk due to COVID-19. (Id.). The government argues defendant’s health conditions are
not substantial, are well-controlled, and do not warrant release. (Doc. 193, at 8–14).
      The presence of COVID-19 at a defendant’s specific facility or within the BOP
generally can constitute an extraordinary and compelling reason for compassionate
release if the defendant is particularly susceptible to COVID-19 due to their age or



                                            4


    Case 6:11-cr-02043-CJW-MAR Document 196 Filed 10/05/20 Page 4 of 12
underlying health conditions. See Burnside, 2020 WL 3443944, at *7 (compiling cases);
see also People at Increased Risk, CDC (Sept. 24, 2020), https://www.cdc.gov/coronavirus
/2019-ncov/need-extra-precautions/index.html.
         At 53 years old, defendant’s age alone does not put him at significant risk from
COVID-19         infection.      See   Older       Adults,   CDC    (Sept.   11,   2020),
https://www.cdc.gov/coronavirus / 2019-ncov/need-extra-precautions/older-adults.html.
Eight out of ten deaths related to COVID-19 in the United States have been in adults
older than 65. Id. Persons over age 85 are at “[t]he greatest risk for severe illness from
COVID-19.” Id. Thus, although defendant’s age is relevant, he is not near or in a
higher-risk age group.
         More concerning are defendant’s medical conditions—namely, ventricle dilation
and hypertrophy, hypertension, obesity, and CKD—which are underlying medical
conditions recognized by the CDC as actually or potentially increasing a person’s risk of
complications from COVID-19. See People with Certain Medical Conditions, CDC
(Sept.     11,     2020),     https://www.cdc.       gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medicalconditions.html.
         Defendant suffers from mild dilation of the left ventricle and eccentric left
ventricular hypertrophy. (Doc. 192-1, at 81). These conditions are not listed among
those considered to increase a person’s risk from COVID-19, although cardiomyopathy
is. See Serious Heart Conditions and Other Cardiovascular and Cerebral Diseases,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
medical-conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2
Fcoronavirus%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html#
serious-heart-conditions. Cardiomyopathy is a broad category of heart conditions which
generally cause the heart muscle to become enlarged or stiff. Other Conditions Related
to Heart Disease, https://www.cdc.gov/heartdisease/other_ conditions.htm. Defendant



                                               5


    Case 6:11-cr-02043-CJW-MAR Document 196 Filed 10/05/20 Page 5 of 12
obliquely mentions cardiomyopathy when discussing his other heart ailments but does not
assert that he has been formally diagnosed with cardiomyopathy. (Doc. 192, at 8). This
Court is not in a position to make a medical determination regarding the similarities or
differences between defendant’s diagnosed conditions and cardiomyopathy. Based on the
record before the Court, defendant’s diagnoses of mild dilation of the left ventricle and
eccentric left ventricular hypertrophy do not amount to “serious heart conditions” as
described by the CDC. Admittedly, the CDC has “limited data and information about
the impact of underlying medical conditions and whether they increase the risk for severe
illness from COVID-19.” See People with Certain Medical Conditions, CDC (Sept. 11,
2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with
-medical-conditions.html.     Defendant’s heart conditions therefore cannot be entirely
discounted, especially when considered in the context of his other medical conditions.
         Defendant also suffers from hypertension and takes numerous medications to
control it. (Doc. 192-2, at 6, 16). The CDC categorizes hypertension among those
conditions which might increase a person’s risk of complications from COVID-19. See
People      with    Certain       Medical   Conditions,   CDC     (Sept.   11,    2020),
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
medical-conditions.html. The government argues that defendant’s hypertension is not
severe enough to warrant release because it is well-controlled within the prison
environment. (Doc. 193, at 13–14). Taken by itself, the government is correct that
defendant’s hypertension is insufficient to warrant release. The nature of COVID-19
requires that defendant’s hypertension be considered in the context of defendant’s other
medical conditions, however. “The more underlying conditions someone has, the greater
their risk of severe illness from COVID-19.” People with Certain Medical Conditions,
CDC      (Sept.    11,   2020),    https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html.      Accordingly, the Court finds that



                                              6


    Case 6:11-cr-02043-CJW-MAR Document 196 Filed 10/05/20 Page 6 of 12
defendant’s hypertension is a potential risk factor relevant to the pandemic and affords
this condition some weight in its analysis.
        Defendant’s body mass index (“BMI”) also places him at heightened risk. Having
a BMI of 30 or higher “increases [one’s] risk of severe illness from COVID-19.” People
with     Certain    Medical    Conditions:        Obesity,   CDC     (Sept.    11,   2020),
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
medical-conditions.html#obesity. The record reflects that as of November 20, 2019,
defendant was 73 inches tall and weighed 268 pounds. (Doc. 192-1, at 32). This places
his BMI at approximately 35.4. See (Doc. 192, at 9). Obesity is a significant risk factor
for serious complications from COVID-19 infection. A person with a BMI above 30 is
three times more likely to be hospitalized than a person with a BMI under 30. COVID-
19     Associated   Hospitalization   Related      to   Underlying   Medical    Conditions,
https://www.cdc.gov/coronavirus/2019-ncov/covid-data/investigations-discovery/hospit
alization-underlying-medical-conditions.html. Thus, the Court finds that defendant’s
obesity is an underlying medical condition that puts him at increased risk of COVID-19
infection.
        Defendant’s diagnosis of CKD is also an underlying medical condition which
places him at heightened risk of complications from COVID-19. People with Certain
Medical Conditions: Chronic Kidney Disease, https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/people-with-medical-conditions.html?CDC_AA_refVal=
https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-extra-
precautions%2Fgroups-at-higher-risk.html#chronic-kidney-disease.         “Having     chronic
kidney disease of any stage increases [the] risk of severe illness from COVID-19.” Id.
Thus, defendant’s diagnosis of Stage III CKD is a severe medical disorder which places
him at heightened risk of COVID-19 infection.




                                              7


       Case 6:11-cr-02043-CJW-MAR Document 196 Filed 10/05/20 Page 7 of 12
       When defendant’s age is considered with all his relevant medical conditions,
defendant is vulnerable to dangerous complications from COVID-19 infection. Risk for
Severe Illness Increases with Age, https://www.cdc.gov/coronavirus/2019-ncov/images/
need-extra-precautions/high-risk-age.jpg. Defendant has at least two underlying medical
conditions—obesity, and CKD—which together make him four and a half times more
likely to be hospitalized should he contract COVID-19.              COVID-19 Associated
Hospitalization Related to Underlying Medical Conditions, https://www.cdc. gov/
coronavirus/2019-ncov/covid-data/investigations-discovery/hospitalization-underlying-
medical-conditions.html. When considered in conjunction with the relatively higher risk
associated with his age group and his hypertension and heart condition, defendant is
indeed at significant risk from COVID-19 infection.
       The fact that some of his conditions are well managed diminishes the danger posed
by his medical conditions. Defendant does not contest the government’s assertion that
his medical conditions are adequately addressed at FCI Elkton. Rather, defendant argues
that the existence of his medical conditions—coupled with the potential for reinfection—
warrants defendant’s release. (Doc. 192, at 14). Defendant tested positive for COVID-
19 in August of 2020. (Doc. 192-2, at 45). Despite his medical conditions, however,
medical records indicate that he was asymptomatic, and defendant later reported only
mild symptoms. (Doc. 192, at 12).
       Defendant is correct to point out that there is currently no evidence to suggest that
a prior COVID-19 infection in any way inoculates a person against subsequent infection.
(Id., at 11). At the same time, there is currently no evidence before the Court to indicate
that a subsequent infection would be any more serious than the first infection. Several
courts—including this Court—have denied compassionate release in cases when the
defendant was asymptomatic or displayed only minor symptoms. See, e.g., United States
v. Sampson, No. 08-CR-2025-CJW-MAR, 2020 WL 4207555, at *4. (N.D. Iowa July



                                             8


    Case 6:11-cr-02043-CJW-MAR Document 196 Filed 10/05/20 Page 8 of 12
22, 2020) (finding that there is “no reason to believe [defendant] would suffer
significantly more severe complications if he were to become infected again” when
defendant had multiple medical conditions but had only a minor prior COVID-19
infection). The Court reached this conclusion in Sampson despite the fact that the
defendant in that case was “incarcerated at a facility with a high exposure rate.” Id.
Such is not the case here. FCI Elkton currently has only four confirmed cases in the
facility—two inmates and two staff. Covid-19; Coronavirus, BOP, https://www.bop.gov
/coronavirus/#:~:text=COVID%2D19%20Cases&text=There%20are%201%2C886%
20federal%20inmates,attributed%20to%20COVID%2D19%20disease.                 Although FCI
Elkton has had high infection rates in the past, current infection rates are quite low.
Thus, although this is a close case, given defendant’s proven ability to weather a COVID-
19 infection without adverse consequences and the effective medical treatment he is
receiving from the BOP, the Court finds that defendant has not established that
extraordinary and compelling reasons exist warranting release.
      C.     Section 3553(a) Factors
      Having found no extraordinary and compelling reasons warranting a reduction,
the Court’s inquiry could end there. The Court believes that a thorough analysis is
warranted in this case, however, and now turns to the question of whether defendant’s
release would be consistent with the sentencing factors established by Congress in Title
18, United States Code, Section 3553(a).
      Guideline Section 1B1.13(2) provides compassionate release is appropriate only
when “[t]he defendant is not a danger to the safety of any other person or to the
community, as provided in 18 U.S.C. § 3142(g)[.]” Section 3582(c)(1)(A) also requires
a court to consider the factors set forth in Title 18, United States Code, Section 3553(a)
before granting compassionate release. Section 3553(a) requires the Court to consider:
(1) “the nature and circumstances of the offense and the history and characteristics of the



                                            9


    Case 6:11-cr-02043-CJW-MAR Document 196 Filed 10/05/20 Page 9 of 12
defendant;” (2) the need for the sentence to reflect the seriousness of the offense, promote
respect for the law, provide just punishment, and provide rehabilitative opportunities and
care to the defendant; (3) the kinds of sentences available; (4) the sentencing range set
by the USSG; (5) any pertinent policy by the United States Sentencing Commission;
(6) the need to avoid unwarranted sentencing disparities among similarly situated
defendants; and (7) the need for restitution to any victims. 18 U.S.C. § 3553(a)(1)–(7).
       Defendant has an extensive criminal history. Notably, defendant has numerous
convictions for drug possession and distribution. At age 24, defendant was sentenced to
seven years imprisonment for possession with intent to deliver 99 grams of a substance
containing cocaine. (Doc. 87, at 13). Six months following the discharge of that
sentence, defendant was convicted of possession of marijuana with intent to deliver. (Id.,
at 14). At the time of his arrest for that offense, police located multiple firearms in
defendant’s residence. (Id.). At age 34, defendant was charged with his first federal
offense, possession of 6.47 grams of cocaine base with intent to distribute after having
previously been convicted of a felony drug offense. (Id.). This offense involved not
only cocaine base, but also over 200 grams of marijuana. (Id.). After serving more than
seven years in prison for that offense and while still on supervised release, defendant
committed the instant offense. (Id., at 15).
       Defendant’s underlying offense here is serious. Less than a month after his release
from his first federal prison sentence defendant began transporting cocaine base and
heroin from Chicago, Illinois to Waterloo, Iowa. (Doc. 87, at 4). Over the course of
approximately eighteen months, defendant trafficked over 100 grams of heroin into this
district and engaged in both user- and distributer-level sales. (Id., at 5). In November
of 2011, heroin sold by defendant caused the death of another person. (Id.). After his
arrest, defendant pled guilty to one count of conspiracy to distribute 100 grams or more




                                            10


    Case 6:11-cr-02043-CJW-MAR Document 196 Filed 10/05/20 Page 10 of 12
of heroin after having been previously convicted of a felony drug offense. (Doc. 104, at
1–3).
        The Honorable Linda R. Reade, United States District Judge, initially sentenced
defendant to 135 months’ imprisonment. (Doc. 104). Defendant’s advisory Guidelines
range of imprisonment was 57 to 71 months. (Doc. 87, at 27). This offense carried a
mandatory minimum sentence of 120 months, however. (Id.). To reflect the fact that
defendant’s conduct resulted in a person’s death, Judge Reade relied on USSG §5K2.2
to depart upward to a range of 108 to 135 months and ultimately sentenced him at the top
of that range. (Doc. 153, at 4 n.2). Changes made to the sentencing guidelines after
defendant’s conviction resulted in a new range of 87 to 108 months. (Id.). At 120
months, the statutory minimum sentence for this offense was higher than the amended
guidelines recommendation and therefore became the guideline range for defendant’s
amended sentence. (Id.).
        Defendant encourages this Court to consider the amount of time defendant has
served as compared to the guideline range before application of the statutory minimum.
(Doc. 192, at 16). If this amended guideline were to be applied, defendant would have
served approximately 80% of his sentence by now. The guideline in this case, however,
is 120 months. Regardless of where defendant may fall on the sentencing table, Congress
removed from consideration the factors that would normally apply to sentencing by
establishing a mandatory minimum term of imprisonment for this offense. In so doing,
Congress expressed its estimation of the severity of defendant’s offense and what it
considered to be a just sentence. It is not for the Court to upset that determination.
        Defendant has currently served less than 70% of his sentence. This would not
ordinarily satisfy this Court that justice has been done, but that is particularly so here.
Defendant committed the instant offense while on supervised release for a similar prior
offense.   Additionally, defendant’s conduct while incarcerated concerns the Court.



                                            11


    Case 6:11-cr-02043-CJW-MAR Document 196 Filed 10/05/20 Page 11 of 12
Defendant has had multiple disciplinary infractions while serving his sentence. (Doc.
192-2, at 1–2).     While none of these infractions are particularly serious, they are
numerous and quite recent. (Id.). Defendant’s history of drug-related recidivism and
disciplinary infractions while incarcerated raise serious doubts about defendant’s
willingness to do what is expected of him and integrate safely back into society.
       Defendant’s medical conditions are undoubtedly serious, but so too is his criminal
conduct.    Releasing defendant at this early juncture would simply not reflect the
seriousness of this conduct or ensure the safety of the community. One person is already
dead from defendant’s conduct. This Court is not willing to risk more lives by taking a
chance on this recidivist offender. In light of the applicable factors established by Section
3553(a), the Court finds that compassionate release is inappropriate here and therefore
denies defendant’s motion.
                                   IV.    CONCLUSION
       For these reasons, defendant’s Amended Motion for Compassionate Release (Doc.
191) is denied.1 Defendant must serve the remainder of his term as previously directed.
(Doc. 153).
       IT IS SO ORDERED this 5th day of October, 2020.



                                           _________________________
                                           C.J. Williams
                                           United States District Judge
                                           Northern District of Iowa



1
 To the extent defendant’s pro se motion for compassionate release (Doc. 189) is not superseded
by his current motion, (Doc. 191), the Court denies it as duplicative.




                                              12


    Case 6:11-cr-02043-CJW-MAR Document 196 Filed 10/05/20 Page 12 of 12
